Citation Nr: 0416885	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  97-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis, 
secondary to the veteran's service-connected thyroidectomy 
with hypothyroidism associated with residuals from carcinoma 
of the thyroid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from March 1957 to April 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal in 
May 2002.  


FINDING OF FACT

The veteran does not have osteoarthritis that is related to 
service-connected disability.


CONCLUSION OF LAW

Osteoarthritis is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a matter 
for VA benefits.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made to 
the enactment of the VCAA and is pursuing further judicial 
review on this matter.  However, assuming solely for the sake 
of argument, and without conceding the correctness of 
Pelegrini the Board finds that any defect with respect to the 
VCAA notice requirement in this case was a harmless error for 
the reasons specified below.  

In a rating decision, dated in March 1997, the claim was 
denied.  Only after that rating decision was promulgated did 
the AOJ, in June and September 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
expressed requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after the claimant has 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, which largely nullifies the purpose of 
the notice, and as such, prejudices the claimant by forcing 
him to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pelegrini at 412-421.  On the other hand, the 
Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was nonprejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, a lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings of prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, is not a reasonable 
construction of Section 5103(a).  There is no basis for 
concluding that harmful error occurred simply because a 
claimant receives a VCAA notice after an initial adverse 
adjudication. 

Moreover, while strictly following the express holding in 
Pelegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise, it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F3d. 1369 Fed. Cir. (2004) (There is no 
implicit exemption within notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory commands set 
forth in Section 7261(b)(2) that the Court shall "take into 
account the rule of prejudicial error.")

On reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis, 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 5111(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since the 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini for 
the appellant to overcome.  See Pelegrini at 421-422.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in June and 
September 2003 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the most recent transfer and certification of 
the appellant's case to the Board and the content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant's appeal 
was readjudicated in September 2003.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
afforded the opportunity to appear for a personal hearing, 
but has canceled this request.  He has been afforded VA 
examinations and treatment records have been obtained.  There 
is no indication that any additional notification could be 
given or that any additional records exist that could be 
obtained that are relevant to the appeal.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that a service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

The veteran has offered his opinion that his osteoarthritis 
is secondary to his service-connected thyroidectomy with 
hypothyroidism, but he is not qualified, as a lay person, to 
offer a medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his opinion will not be accorded any probative value.  

The veteran has submitted documents that are apparently from 
an encyclopedia and evidence from the Mayo Clinic.  These 
documents discuss calcium deficiency in the body, but do not 
purport to offer any relationship between osteoarthritis and 
calcium deficiency.  Therefore, they are not relevant in the 
current determination.

Various private treatment records have also been obtained.  A 
September 1988 letter from a private osteopath includes the 
following statement.  "However, if he is being made too 
subtly hyperthyroid, that may be washing out the bone calcium 
and may be aggravating, at least, the density of his bone, 
if, in fact, not the arthritis."  This evidence will be 
accorded very small probative weight because the provider 
indicates that the washing out of the bone calcium "may" be 
aggravating the density of the bone if not the arthritis.  By 
using the word may the provider indicates that this is a mere 
possibility and does not express any opinion with respect to 
any probability.  

The report of a February 1998 VA orthopedic examination 
reflects the examiner's opinion that it is very unlikely that 
there is any relationship between radiation therapy and 
osteoarthritis.  This examination will be accorded medium 
probative weight because it does not indicate whether or not 
the veteran's records were reviewed, but it does offer an 
unequivocal opinion regarding a relationship between 
radiation therapy and osteoarthritis.  

The report of a July 2003 VA orthopedic examination reflects 
that the veteran's claims file was reviewed.  The examiner 
indicates that it is unlikely that there is a relationship 
between the thyroidectomy and consequent alterations in blood 
chemistry followed by adequate thyroid replacement and 
calcium and Vitamin D, and the veteran's osteoarthritis.  To 
the best of the examiner's knowledge, there was no 
relationship between surgically induced hypothyroidism and 
osteoarthritis.  This examination report will be accorded 
very large probative weight because it reflects that the 
examiner had the opportunity to review the veteran's claims 
file and medical record and the opinion offered is 
unequivocal and complete.  

On the basis of the above analysis, there is relevant 
probative evidence of very small probative weight indicating 
the possibility of a relationship between the loss of calcium 
and osteoarthritis.  There is evidence of medium probative 
weight and very large probative weight indicating that there 
is no relationship between the veteran's osteoarthritis and 
his service-connected thyroidectomy with hypothyroidism 
associated with residuals from carcinoma of the thyroid.  
Accordingly, a preponderance of the evidence is against the 
veteran's claim.  


ORDER

Service connection for osteoarthritis secondary to the 
veteran's service-connected thyroidectomy with hypothyroidism 
associated with residuals from carcinoma of thyroid is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



